DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11, 15-18, 22-24, 26, and 36 of U.S. Patent No. 10,302,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claimed invention.
Claims 1-11 and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 15-18 of U.S. Patent No. 10,613,237 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claimed invention.
Claims 1-11 and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 15-18 of U.S. Patent No. 11,125,896 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claimed invention.



Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-11 and 18-22 would be allowable if rewritten to overcome the double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
US 20060138340 A1 teaches a thermal neutron detector comprising a housing, an electrode arrangement including a first and a second electrode, and active layer.
US 20160018538 A1 teaches an elongated neutron detector comprising an electrode arrangement including a first and a second electrode, a gaseous mixture, and a neutron absorber.
However, none of the prior art teach a thermal neutron detector comprising: a housing defining a housing cavity; an ionization detector module having a peripheral outline that is complementary to the housing within the housing cavity, the ionization detector module having a length, a width and a height with the height being less than each of the length and the width, the ionization detector module including a framework to which an active sheet layer is fixedly attached, the framework including an opposing pair of lengthwise side margins extending between another pair of widthwise side margins to define a rectangular shape supporting the active sheet layer to span at least a majority of said length and width and a tensioning arrangement configured to engage at least one of the lengthwise side margins of the framework to apply a tension force to the framework between the lengthwise side margins such that the active sheet layer is under tension across the width of the ionization detector module; and an electrode arrangement including at least a first electrode and a second electrode within said housing in a spaced apart relationship with said active sheet layer, with the ionization detector module in the installed position, such that each of the first electrode and the second electrode is oppositely proximate to one of a pair of opposing major surfaces of the active sheet layer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884